DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/08/21 has been entered. 

Information Disclosure Statement (IDS)
3.	The IDS submitted on 11/08/21 has been entered and considered by the Examiner.

Response to Remarks

4.	With respect to the claim objections and rejections of the pervious Office Action, mailed on 07/14/21, have been withdrawn due to proper amendments and/or persuasive arguments.

Examiner’s Amendment
5.	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an Amendment may be filed as provided by 37 CFR 
	Following claims have been amended as follows:
in claim 1, line 2 replace the terms “system, the” with “system, the adjustable digital predistortion system including a digital predistorter and a crest factor unit operatively coupled to the digital predistorter, the”, line 3 replace the terms “determining one” with “determining, by one or more sensors, one”, lines 5-6 replace the terms “a digital predistorter of the adjustable digital predistortion system;” with “the digital predistorter;”, lines 7-8 replace the terms “of the adjustable digital predistortion system;” with “of the crest factor unit;”, line 17 replace the terms “comparing the one” with “comparing, by a controller operatively coupled to the digital predistortion system and the one or more sensors, the one”, line 22 replace the terms “detecting anomalous” with “detecting, by the controller, anomalous” and line 28 replace the terms “controlling the adjustable” with “controlling, by the controller, the adjustable”;
in claim 2, line 4 replace the terms “at least one” with “the at least one ”;
in claim 4, line 4 replace the terms “squared RMS” with “squared root mean square (RMS)”;
in claim 7, line 5 replace the terms “derived DPD” with “derived digital predistortion (DPD)”;
in claim 9, line 4 replace the terms “current DPD” with “current digital predistortion (DPD)”;
in claim 12, line 8 replace the terms “adjust DPD” with “adjust digital predistortion (DPD)”;
in claim 14, line 4 replace the terms “at least one” with “the at least one ”;
 claim 15, line 5 replace the terms “squared RMS” with “squared root mean square (RMS)”;
in claim 19, lines 2-3 replace the terms “the comparing” with “the comparison” and line 5 replace the terms “current DPD” with “current digital predistortion (DPD)”; and
in claim 20, line 2 replace the terms “the comparing” with “the comparison”.

Reason for Allowance
6.	Regarding claim 13, prior art of record fails to disclose the amended portions filed on 11/08/21. Also, refer to the Applicant’s Remarks/Arguments filed on 11/08/21. With regard to claim 1, this claim has substantially the same subject matter as claim 13. Hence, claim 1 is allowed under the same rationale as claim 13.

7.	Therefore, regarding claims 1-20 and 22-24 (renumbered as 1-23) having considered all limitations do not appear to be anticipated by, or obvious in view of, the prior art of record.

8.	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

II. Magesacher (US 9,509,350 B1) discloses adaptive crest factor reduction in Figure 1.
III. Cao (US 9,467,954 B2) discloses predistortion power adjustment in Figure 3.

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633